DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 13 October 2021 and 18 May 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 13, filed 18 January 2022, in view of the amendments with respect to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 13, filed 18 January 2022, in view of the amendments with respect to claim 47 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s request, see pages 13-14, filed 18 January 2022, that the double patenting rejection be held in abeyance is noted. Accordingly, the double patenting rejection is maintained.
Applicant's arguments filed 18 January 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1, 16, and 26-49, the applicant argued, “…Kishiyama fails to disclose, teach, or suggest ‘sending an uplink grant to the wireless device for scheduling the one or more uplink transmissions, the uplink grant indicating the determined position of the reference symbol in the one or more uplink transmissions’…cited portions of Kishiyama merely describe the use of an UL scheduling grant including ‘instruction(s) for transmission of SRS’ according to ‘first,’ ‘fifth,’ and ‘sixth’ aspects of Kishiyama’s invention…The cited portions of Kishiyama, however, are silent with respect to the content of the instructions for transmission of SRS relied-upon by the Office Action, and there is no disclosure, teaching, or suggestion in the cited portions that the instructions ‘indicat[e] the determined position of the reference symbol in the one or more uplink transmissions’…Kishiyama describes that its ‘reference signal transmission method according to the invention is to include 1 bit…to identify the presence or absence of transmission…’…Kishiyama-3GPP combination fails to disclose, teach or suggest ‘receiving an uplink grant from a network node, the uplink grant scheduling one or more uplink transmissions by the wireless device, and indicating a position of a reference symbol in the one or more uplink transmissions’…” on pages 14-18.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶23 and 46-47 Kishiyama clearly teaches send, via the transmitter, an uplink grant to the wireless device for scheduling the one or more uplink transmissions, the uplink grant indicating the determined position of the reference symbol in the one or more uplink transmissions (¶¶23 and 46-47: base station sends UL scheduling grant including instructions for transmission of SRS indicating symbol location for UE SRS transmission) and receive, via the receiver, an uplink grant from a network node, the uplink grant scheduling one or more uplink transmissions by the wireless device (¶¶23 and 46-47: UE receives UL scheduling grant including instructions for transmission of SRS indicating symbol location for UE SRS transmission).
Kishiyama ¶¶23 and 46-47 along with corresponding figures 2 and 9 describe first, fifth, and sixth methods for eNode B selecting UL scheduling grants, transmitting UL grants, UE receiving UL grants, and UE transmitting SRS with PUSCH according to received UL grants. The claims recite the broad language “indicate” and “position”. Accordingly, in Kishiyama ¶23; figure 2, the UL grant (transmission identification bit = ON) indicates that UE should transmit SRS 4 subframes later. Kishiyama ¶46 explicitly states “a plurality of SRSs (2 SRSs) is multiplexed and transmitted in the subframe specified by the UL scheduling grant”. At least these two examples show clear disclosure of the UL grant (transmission identification bit = ON) indicating a subframe/position for SRS transmission. Kishiyama ¶47; figure 9 further shows an example where SRS overlaps with the PUSCH on specific symbols. In all these aspects, the transmission identification bit is an UL scheduling grant and, as such, the transmission identification bit indicates a location/position for scheduling SRS transmission even if the location/position is simply a subframe offset after reception of the UL grant and multiplexed according to a previously agreed upon configuration.
In response to applicant's argument that Kishiyama does to disclose “the determined position of the reference symbol and one or more consecutively scheduled data uplink transmissions for the wireless device in the uplink grant functions as a basis for the determination of an ON/OFF time mask that the wireless device will use for the one or more uplink transmissions and thereby a duration and placement of transient periods in the one or more uplink transmissions”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 26-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,827,427 B2 (hereinafter referred to as “Rahman”) in view of Kishiyama et al., EP 2,538,738 A1 (hereinafter referred to as “Kishiyama”). Note Kishiyama was cited by the applicant in the IDS received 1 August 2019.
As to claims 1, 16, and 26-49, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 16, and 26-49 of the instant application is the same scope of claims 1-36 of Rahman by adding the well-known elements and functions of a network node transmitting and a wireless device receiving an uplink grant for scheduling one or more uplink transmissions as taught by Kishiyama (¶¶23 and 46-47: base station sends (and UE receives) UL scheduling grant including instructions for transmission of SRS indicating symbol location for UE SRS transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 26-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama in view of 3GPP TSG-RAN WG1 #81 R4-1610953 “Reply LS to RAN1 on implementation of sTTI operation on UL ON/OFF time mask” (hereinafter referred to as “3GPP”) in view of Panasonic 3GPP TSG RAN WG1 Meeting #85 R1-164915 “Transient period on NR uplink frame structure design” (hereinafter referred to as “Panasonic”). Note 3GPP was cited by the applicant in the IDS received 1 August 2019.
As to claims 1 and 26, Kishiyama teaches a wireless device (¶¶70 and 76; figures 12-13: UE 10), comprising:
a receiver (¶¶76-77; figure 13: receiver section 11-13);
a transmitter (¶¶76-77; figure 13: transmitter section 13-11); and
processing circuitry coupled to the receiver and the transmitter (¶¶76-77; figure 13: processor section coupled to receiver/transmitter section), the processing circuitry configured to:
receive, via the receiver, an uplink grant from a network node, the uplink grant scheduling one or more uplink transmissions by the wireless device, and indicating a position of a reference symbol in the one or more uplink transmissions (¶¶23 and 46-47; figures 2 and 9: UE receives UL scheduling grant including instructions for transmission of SRS indicating symbol location for UE SRS transmission); and
determine, based on the received uplink grant, an allowed placement (¶23; figure 2: determine based on received UL grant, allowed placement for UL transmission (transmission identification bit of transmission is ON in UL scheduling grant)).
Although Kishiyama teaches “A wireless device…determine, based on the received uplink grant, an allowed placement,” Kishiyama does not explicitly disclose “of a transient period…of the transient period”.
However, 3GPP teaches determine, based on the received uplink grant, an allowed placement of a transient period of the selected ON/OFF time mask and a duration of the transient period to use for the one or more uplink transmissions (§1, lines 12-14; figure 3: determine, based on UE being scheduled (received UL grant) across consecutive TTIs, the middle transient period), wherein the processing circuitry is configured to determine the allowed placement and the duration of the transient period further based on:
one or more consecutively scheduled uplink transmissions using short transmission time intervals (sTTIs) (§1, lines 12-14; figure 3: UE scheduled across consecutive 2-OS TTIs (2 symbol TTIs are short TTIs) used to determine allowed placement (middle) and length (20-40 microseconds) of transient period); and
select an ON/OFF time mask to use for transmitting the one or more uplink transmissions based on the determined allowed placement of the transient period (§1, lines 12-14; figure 3: when UE is scheduled across consecutive TTIs, UE selects ON/OFF time mask according to figure 3 time pattern including determined allowed placement of transient period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama by including “an allowed placement of a transient period…further based on: one or more…the transient period” as taught by 3GPP because it provides Kishiyama’s device with the enhanced capability of the UE having an ON/OFF time mask to select when being scheduled across consecutive TTIs (3GPP, §1, lines 12-14; figure 3).
Although Kishiyama in view of 3GPP teaches “A wireless device… further based on: one or more…the transient period,” Kishiyama in view of 3GPP does not explicitly disclose “the position of the reference symbol in the one or more uplink transmissions”.
However, Panasonic teaches determine an allowed placement of a transient period of the selected ON/OFF time mask and a duration of the transient period to use for the one or more uplink transmissions, wherein the processing circuitry is configured to determine the allowed placement and the duration of the transient period further based on:
the position of the reference symbol in the one or more uplink transmissions (§2: determine transient periods to be adjacent to SRS transmission with the start of OFF power requirement occurring completely in the following subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP by including “the position of the reference symbol in the one or more uplink transmissions” as taught by Panasonic because it provides Kishiyama in view of 3GPP’s device with the enhanced capability of shifting transient period to be completely in the following subframe when the subframe ends with SRS (Panasonic, §2).
As to claims 16 and 41, Kishiyama teaches a network node (¶¶70 and 79; figures 12 and 14: base station 20), comprising:
a receiver (¶¶79 and 82; figure 14: receiver section 21-23);
a transmitter (¶¶79 and 82; figure 14: transmitter section 23-21; and
processing circuitry (¶¶79 and 81; figure 14: processor section), the processing circuitry configured to:
determine a position of a reference symbol in one or more uplink transmissions to be scheduled for a wireless device (¶¶23, 44, and 46-47; figures 2 and 9: base station determines symbols for scheduling UE SRS transmission); and
send, via the transmitter, an uplink grant to the wireless device for scheduling the one or more uplink transmissions, the uplink grant indicating the determined position of the reference symbol in the one or more uplink transmissions (¶¶23 and 46-47: base station sends UL scheduling grant including instructions for transmission of SRS indicating symbol location for UE SRS transmission).
Although Kishiyama teaches “A network node…uplink transmissions,” Kishiyama does not explicitly disclose “wherein the determined position…functions…more uplink transmissions”. The examiner believes “wherein the determined position…functions…more uplink transmissions” constitutes intended use, but will nevertheless provide prior art mapping to the limitation.
However, 3GPP teaches one or more consecutively scheduled data uplink transmissions for the wireless device in the uplink grant (§1, lines 12-14; figure 3: UE scheduled across consecutive 2-OS TTIs (2 symbol TTIs are short TTIs) used to determine allowed placement (middle) and length (20-40 microseconds) of transient period) functions as a basis for the determination of an ON/OFF time mask that the wireless device will use for the one or more uplink transmissions (§1, lines 12-14; figure 3: when UE is scheduled across consecutive TTIs, UE selects ON/OFF time mask according to figure 3 time pattern including determined allowed placement of transient period) and thereby a duration and placement of transient periods in the one or more uplink transmissions (§1, lines 12-14; figure 3: determine, based on UE being scheduled (received UL grant) across consecutive TTIs, the middle transient period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network device described in Kishiyama by including “wherein one or more…uplink transmissions” as taught by 3GPP because it provides Kishiyama’s device with the enhanced capability of the UE having an ON/OFF time mask to select when being scheduled across consecutive TTIs (3GPP, §1, lines 12-14; figure 3).
Although Kishiyama in view of 3GPP teaches “A network node…wherein one or more…uplink transmissions,” Kishiyama in view of 3GPP does not explicitly disclose “the determined position of the reference symbol”.
However, Panasonic teaches the determined position of the reference symbol in the one or more uplink transmissions (§2: determine transient periods to be adjacent to SRS transmission with the start of OFF power requirement occurring completely in the following subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network node described in Kishiyama in view of 3GPP by including “the determined position of the reference symbol” as taught by Panasonic because it provides Kishiyama in view of 3GPP’s device with the enhanced capability of shifting transient period to be completely in the following subframe when the subframe ends with SRS (Panasonic, §2).
As to claim 27, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches wherein the processing circuitry is further configured to:
perform, via the transmitter, the scheduled one or more uplink transmissions using the selected ON/OFF time mask (§1, lines 12-14; figure 3: use the mask for transmission during the scheduled TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “perform, via the transmitter, the scheduled one or more uplink transmissions using the selected ON/OFF time mask” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 28, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches wherein the processing circuitry is configured to determine the allowed placement and the duration of the transient period based on:
one or more pre-defined rules (§1, lines 12-14; figure 3: based on the options for 2-OS TTI patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “determine the allowed placement and the duration of the transient period based on: one or more pre-defined rules” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 29, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches wherein the transient period of the selected ON/OFF time mask overlaps with one or more of:
a reference symbol of at least one of the selected one or more uplink transmissions; and
a data symbol of at least one of the scheduled one or more uplink transmissions (§1, lines 15-17; figure 4: middle transient period overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the transient period of the selected ON/OFF time mask overlaps with one or more of: a reference symbol of at least one of the selected one or more uplink transmissions; and a data symbol of at least one of the scheduled one or more uplink transmissions” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 30, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26. Kishiyama further teaches the scheduled one or more uplink transmissions comprise at least one uplink transmission preceding or following a scheduled sounding reference signal (SRS) transmission (¶43; figure 7: SRS is multiplexed into the last symbol and the other symbols are selected for DMRS and PUSCH).
3GPP further teaches the transient period of the selected ON/OFF time mask does not overlap with the scheduled SRS transmission (§1, lines 12-17; figures 3-4: transient period of the selected ON/OFF time mask does not overlap with the last symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the transient period of the selected ON/OFF time mask does not overlap with the scheduled SRS transmission” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 31, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26. Kishiyama further teaches the scheduled one or more uplink transmissions comprise at least one data uplink transmission preceding or following a scheduled control channel transmission (¶18; figure 1: scheduled transmission of PUSCH following scheduled PDCCH); and
the processing circuitry is configured to determine a position of:
a data symbol of the at least one data uplink transmission relative to the scheduled control channel transmission in time (¶18; figure 1: upon receiving UL scheduling grant in PDCCH, PUSCH is transmitted 4 subframes later).
As to claim 32, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 31.
3GPP further teaches the transient period of the selected ON/OFF time mask overlaps with the reference symbol of the at least one data uplink transmission if the reference symbol is next to the scheduled control channel transmission in time (§1, lines 15-17; figure 4: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the transient period of the selected ON/OFF time mask overlaps with the reference symbol of the at least one data uplink transmission if the reference symbol is next to the scheduled control channel transmission in time” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 33, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 31.
3GPP further teaches the transient period of the selected ON/OFF time mask overlaps with both the data symbol of the at least one data uplink transmission and the scheduled control channel transmission if the data symbol of the at least data uplink transmission is next to the scheduled control channel transmission in time (§1, lines 12-14; figure 3: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the transient period of the selected ON/OFF time mask overlaps with both the data symbol of the at least one data uplink transmission and the scheduled control channel transmission if the data symbol of the at least data uplink transmission is next to the scheduled control channel transmission in time” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 34, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 31.
3GPP further teaches the transient period of the selected ON/OFF time mask overlaps with both the reference symbol of the at least one data uplink transmission and the reference symbol of the scheduled control channel transmission if both reference symbols are placed consecutively (§1, lines 12-14; figure 3: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the transient period of the selected ON/OFF time mask overlaps with both the reference symbol of the at least one data uplink transmission and the reference symbol of the scheduled control channel transmission if both reference symbols are placed consecutively” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 35, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 31.
3GPP further teaches the transient period of the selected ON/OFF time mask overlaps both the data symbol of the at least one data uplink transmission and the data symbol of the scheduled control channel transmission if both the reference symbol of the at least one data uplink transmission and the reference symbol of the scheduled control channel transmission are placed consecutively (§1, lines 12-14; figure 3: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the transient period of the selected ON/OFF time mask overlaps both the data symbol of the at least one data uplink transmission and the data symbol of the scheduled control channel transmission if both the reference symbol of the at least one data uplink transmission and the reference symbol of the scheduled control channel transmission are placed consecutively” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 36, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches wherein:
the scheduled one or more uplink transmissions comprise two or more uplink transmissions; and
the transient period of the selected ON/OFF time mask overlaps with a reference symbol of at least one of the two or more uplink transmissions if the two or more uplink transmissions have separate reference symbol positions (§1, lines 15-17; figure 4: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the scheduled one or more uplink transmissions comprise two or more uplink transmissions; and the transient period of the selected ON/OFF time mask overlaps with a reference symbol of at least one of the two or more uplink transmissions if the two or more uplink transmissions have separate reference symbol positions” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 37, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches wherein:
the scheduled one or more uplink transmissions comprise two or more uplink transmissions; and
the transient period of the selected ON/OFF time mask overlaps with a data symbol of at least one of the two or more uplink transmissions if the two or more uplink transmissions share reference symbol positions (§1, lines 15-17; figure 4: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the scheduled one or more uplink transmissions comprise two or more uplink transmissions; and the transient period of the selected ON/OFF time mask overlaps with a data symbol of at least one of the two or more uplink transmissions if the two or more uplink transmissions share reference symbol positions” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 38, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches wherein:
the scheduled one or more uplink transmissions comprise two or more uplink transmissions; and
the transient period of the selected ON/OFF time mask overlaps with a reference symbol of a first uplink transmission of the two or more uplink transmissions and a data symbol of a second uplink transmission of the two or more uplink transmissions (§1, lines 15-17; figure 4: middle transient period overlap for two uplink transmissions with power change between the consecutive TTIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the scheduled one or more uplink transmissions comprise two or more uplink transmissions; and the transient period of the selected ON/OFF time mask overlaps with a reference symbol of a first uplink transmission of the two or more uplink transmissions and a data symbol of a second uplink transmission of the two or more uplink transmissions” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 39, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches selecting the ON/OFF time mask to use for transmitting the one or more uplink transmissions comprises selecting an ON/OFF time mask in which the transient period does not overlap with any symbols of the scheduled one or more uplink transmissions (§1, lines 8-11; figure 2: select ON/OFF mask in which there is not transient period (ramp up or down time) overlapping the two transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “selecting the ON/OFF time mask to use for transmitting the one or more uplink transmissions comprises selecting an ON/OFF time mask in which the transient period does not overlap with any symbols of the scheduled one or more uplink transmissions” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 40, Kishiyama in view of 3GPP in view of Panasonic teaches the wireless device of Claim 26.
3GPP further teaches the one or more uplink transmissions are scheduled using short transmission time intervals (§1, lines 2-4: ON/OFF time mask for shortened TTI operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the wireless device described in Kishiyama in view of 3GPP in view of Panasonic by including “the one or more uplink transmissions are scheduled using short transmission time intervals” as further taught by 3GPP for the same rationale as set forth in claim 26 (3GPP, §1, lines 12-14; figure 3).
As to claim 42, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 41. Kishiyama further teaches wherein the processing circuitry is configured to determine the position of the reference symbol in the one or more uplink transmissions to be scheduled for the wireless device based on:
an uplink power in the one or more uplink transmissions (¶¶23, 44, and 46-47; figures 2 and 9: determine symbol location for scheduling SRS to be multiplexed by overlapping with PUSCH and transmitting the SRS with lower uplink transmission power than the PUSCH based on uplink power of original SRS being too low).
As to claim 43, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 41, wherein:
at least one of the one or more uplink transmissions is preceded by an SRS transmission and scheduled with a MCS that is below a threshold (¶¶30 and 42; figures 4 and 6B: PUSCH preceded by SRS and scheduled with particular MCS).
3GPP further teaches the processing circuitry is configured to select a position of the reference symbol in the at least one uplink transmission that will at least partially overlap with a transient period of an ON/OFF time mask that the wireless device will use to perform the at least one uplink transmission (§1, lines 12-17; figures 3-4: UE is scheduled across consecutive carriers with ON/OFF time mask with transient period partial overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network node described in Kishiyama in view of 3GPP in view of Panasonic by including “the processing circuitry…uplink transmission” as further taught by 3GPP because it provides Kishiyama in view of 3GPP in view of Panasonic’s device with the enhanced capability of the UE having an ON/OFF time mask to select when being scheduled across consecutive TTIs (3GPP, §1, lines 12-14; figure 3).
As to claim 44, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 41. Kishiyama further teaches wherein:
at least one of the one or more uplink transmissions is preceded by an SRS transmission and scheduled with a MCS that is above a threshold (¶¶30 and 42; figures 4 and 6B: PUSCH preceded by SRS and scheduled with particular MCS).
3GPP further teaches the processing circuitry is configured to select a position of the reference symbol in the at least one uplink transmission that will not overlap with a transient period of an ON/OFF time mask that the wireless device will use to perform the at least one uplink transmission (§1, lines 8-11; figure 2: select ON/OFF mask in which there is not transient period (ramp up or down time) overlapping the two transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network node described in Kishiyama in view of 3GPP in view of Panasonic by including “the processing circuitry…uplink transmission” as further taught by 3GPP because it provides Kishiyama in view of 3GPP in view of Panasonic’s device with the enhanced capability of the UE having an ON/OFF time mask to select when being scheduled across consecutive TTIs (3GPP, §1, lines 12-14; figure 3).
As to claim 45, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 41. Kishiyama further teaches wherein:
at least one of the one or more uplink transmissions comprises an SRS transmission (¶43; figure 7: SRS is multiplexed according to the reference signal transmission method); and
the processing circuitry is configured to select a position of the reference symbol that will not be within a transmission time interval (TTI) used for transmitting the at least one uplink transmission comprising the SRS transmission (¶43; figure 7: SRS is multiplexed into the last symbol and the other symbols are selected for DMRS and PUSCH).
As to claim 46, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 45. Kishiyama further teaches wherein the selected position of the reference symbol is in another uplink transmission preceding the at least one uplink transmission comprising the SRS transmission (¶43; figure 7: SRS is multiplexed into the last symbol and the other symbols are selected for DMRS and PUSCH).
As to claim 47, Kishiyama teaches the network node of Claim 41.
3GPP further teaches the uplink grant to the wireless device schedules consecutive uplink transmissions, the consecutive uplink transmissions comprising at least a first uplink transmission and a second uplink transmission that share the reference symbol (§1, lines 12-17; figures 3-4: UE is scheduled across consecutive TTIs); and
the processing circuitry is configured to determine the position of the reference symbol further based on whether there is a change in transmit power by the wireless device between the first uplink transmission and the second uplink transmission (§1, lines 12-17; figures 3-4: UE transmission across consecutive TTIs uses ON/OFF time mask resulting in middle transient period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network node described in Kishiyama in view of 3GPP in view of Panasonic by including “the uplink grant…the second uplink transmission” as further taught by 3GPP because it provides Kishiyama in view of 3GPP in view of Panasonic’s device with the enhanced capability of the UE having an ON/OFF time mask to select when being scheduled across consecutive TTIs (3GPP, §1, lines 12-14; figure 3).
As to claim 48, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 41.
3GPP further teaches the uplink grant to the wireless device schedules a plurality of uplink transmissions that do not share the reference symbol (§1, lines 12-17; figures 3-4: UE is scheduled across consecutive TTIs); and
the processing circuitry is configured to select, for each of the plurality of uplink transmissions, a position of a reference symbol in each respective uplink transmission that at least partially overlaps with a transient period of an ON/OFF time mask that the wireless device will use to perform each respective uplink transmission (§1, lines 12-17; figures 3-4: UE transmission across consecutive TTIs uses ON/OFF time mask resulting in middle transient period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network node described in Kishiyama in view of 3GPP in view of Panasonic by including “the uplink grant…each respective uplink transmission” as further taught by 3GPP because it provides Kishiyama in view of 3GPP in view of Panasonic’s device with the enhanced capability of the UE having an ON/OFF time mask to select when being scheduled across consecutive TTIs (3GPP, §1, lines 12-14; figure 3).
As to claim 49, Kishiyama in view of 3GPP in view of Panasonic teaches the network node of Claim 48.
3GPP further teaches the processing circuitry is configured to determine the position of the reference symbol further based on whether there is a change in transmit power by the wireless device between the plurality of uplink transmissions (§1, lines 12-17; figures 3-4: UE transmission across consecutive TTIs uses ON/OFF time mask resulting in middle transient period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the network node described in Kishiyama in view of 3GPP in view of Panasonic by including “the processing circuitry is configured to determine the position of the reference symbol further based on whether there is a change in transmit power by the wireless device between the plurality of uplink transmissions” as further taught by 3GPP for the same rationale as set forth in claim 48 (3GPP, §1, lines 12-14; figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469